Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. US Pub. No. 2017/0010646 (“Takayanagi”) in view of Arsovski et al. US Pub. No. 2010/0031067 (“Arsovski”).
Regarding claim 1, Arsovski teaches a system-on-chip (SOC) [100 of fig. 1] comprising:
[0034] Power management unit 108 may be configured to manage power delivery to some or all of the functional blocks included in SoC 100. Power management unit 108 may comprise sub-blocks for managing multiple power supplies for various functional blocks. In various embodiments, the power supplies may be located in analog/mixed-signal block 105, in power management unit 108, in other blocks with SoC 100, or come from external to SoC 100, coupled through a power supply pin. Power management unit 108 may receive signals that indicate the operational state of one or more functional blocks. In response to the operational state of a functional block, power management unit may adjust the output of a power supply. 

first circuitry [Monitor 402 of fig. 4] to:
receive first signals while the first circuitry is programmed based on multiple criteria [various aspects of the operation of SoC 100 (states/status)] which each correspond to a different respective power mode of multiple power modes [multiple Voltage levels] of the SOC, wherein the first signal indicate a state of the SOC; and
perform multiple evaluations each based on the state of the SOC and a different respective criterial of the multiple criteria;
Some voltage regulating systems may be capable of providing multiple voltage levels such that the system voltage level may be adjusted to match the power requirements in certain states.  For example, the voltage level of the power supply may be reduced when the processor is in an idle state.

[0046] Turning to FIG. 4, an alternate embodiment of a power management unit is illustrated. Power management unit 400, which may correspond to power management unit 108 in FIG. 1, may be coupled to supply voltage 401 and may include multiple monitors 402a-402c and voltage selector 403, coupled to the multiple monitors 402a-402c. Power management unit 400 may receive several status signals from various functional blocks within SoC 100 and use these signals to adjust supply voltage 401. 

[0048] The monitors 402a-402c may include various system monitors used to monitor various aspects of the operation of SoC 100 which may indicate an impending change to the current demand of SoC 100. In some embodiments, system monitors may include power state monitor 402a, memory monitor 402b and CPU monitor 402c.

[0049] Power state monitor 402a may detect a transition in a functional block from an off or disabled state to a fully functional state that may result in a rapid change in current demand in SoC 100. In some embodiments, multiple functional blocks may be monitored. In some multi-core CPU embodiments, a count of active cores may be monitored. Monitored functional blocks may include, without limitation, communications interfaces in I/O block 104 from FIG.1 and circuits in analog/mixed-signal block 105. In some embodiments, power state monitor 402a may monitor commands sent to a functional block and detect when a command will result in a transition from a disabled state to an enabled state. In alternate embodiments, power state monitor 402a may monitor a status signal or register status bit within the functional block to detect an upcoming power state transition. 

[0069] Various functional blocks throughout SoC 100 may be monitored by power state monitoring logic, such as, e.g., power state monitor 402a in FIG. 4. Power state monitor 402a may detect indications of a transition from an off or low power state to a fully functional state (block 606). Examples of functional blocks that may be monitored in various embodiments include, but are not limited to, additional processors, communications interfaces (Ethernet, Universal Serial Bus, Mobile Industry Processor Interface, Peripheral Component Interconnect Express), audio codecs, video codecs, and analog circuits (analog-to-digital converters, digital-to-analog converters, phase-locked loops, delay-locked loops). Various methods for monitoring power state transitions of one or more functional blocks may include detecting enable signals coupled to the functional blocks, monitoring an address and data bus for commands to enable the functional blocks, and monitoring status signals or register bits corresponding to the power states of the functional blocks. If no power state transition is observed, the method may move to block 608. If a power state transition is observed, the method may move to block 607. 

[read further par. 0050-0052, 0070-0072]
second circuity [Voltage select 403 of fig. 4] coupled to receive respective results of the multiple evaluations from the first circuitry, the second circuitry to select a first power mode based on the results; and 
[0053] Voltage selector 403 may receive inputs from monitors 402a-402c that indicate an impending sudden current change. Dependent upon received inputs, voltage selector may send a signal to supply voltage 401 to select a given voltage level for the output signal. In some embodiments, voltage selector 403 may select between two voltage levels, such as, e.g., a nominal operating voltage and a high-current voltage level. In other embodiments, voltage selector 403 may select from various voltage levels based on which monitor sent the signal indicating an impending sudden current change. In further embodiments, monitors 402a-402c may send additional data to indicate the severity of the impending sudden current change and voltage selector 403 may select a voltage level based on this additional data. 

[0055] In some embodiments Monitors 402a-402c may communicate to voltage selector 403 through a shared bus. In other embodiments, monitors 402a-402c may communicate through a dedicated signal for each monitor. In some embodiments, monitors 402a-402b may each be an independent circuit or in other embodiments, some or all of monitors 402a-402b may share a portion of their respective circuitry.

third circuitry, responsive the second circuitry, to generate second signal to transition the SOC to the first power mode.
[0056] The embodiment of FIG. 4 is merely an example embodiment of a power management unit. In various embodiments, other types of system monitors may be included and any number of monitors may be included. In some embodiments, more than one supply voltage 401 may be controlled by power management unit 400. In various embodiments, supply voltage 401 may be included as part of power management 400 or coupled to power management unit 400 as a separate circuit. In various embodiments, supply voltage 401 may provide a voltage equal to or lower than a main SoC 100 power supply voltage level or supply voltage 401 may provide a voltage signal higher or lower than the main SoC 100 power supply voltage level. 



Arsovski teaches another system-on-chip comprising: 
a first circuitry [Look-up Memory 118] to receive first signals [122 – IC event sequences] while the first circuitry is programmed based on multiple criterial which each correspond to different respective response signature of multiple response signatures of the SOC, wherein the first signal indicated a state of the SOC; and 
[0004] In another embodiment, a noise suppression system for a power supply network of an integrated circuit capable of executing one or more IC event sequences is provided. The system includes an integrated circuit event input for receiving a first IC event sequence to the integrated circuit; a first memory having one or more storage locations, each of said one or more storage locations configured to store a corresponding respective one of a first set of anti-noise response signatures, each of the first set of anti-noise response signatures corresponding to an anti-noise response associated with at least one of the one or more IC event sequences; a second memory configured to store a second set of correlations between the one or more IC event sequences and said one or more storage locations, said second memory being in communication with said integrated circuit event input for receiving the first IC event sequence and searching said second set of correlations for a first location of said one or more storage locations that includes a first anti-noise response signature corresponding to the first IC event sequence, said first memory using the first location to output the first anti-noise response signature; and an anti-noise generator in communication with said first memory for receiving the first anti-noise response signature from said first memory, said anti-noise generator generating an anti-noise response from the first anti-noise response signature in at least a portion of the power supply network at about the same time of execution of the first IC event sequence by the integrated circuit. 

concurrently perform multiple evaluations each based on the state of the SOC and a different respective criteria of the multiple criteria;
[0015] Each IC input sequence (i.e., IC event) may include one or more bit combinations for execution by one or more circuit elements of IC chip 108. Event input 122 is in electrical communication with look-up memory 118, which is in electrical communication with anti-noise memory 114. Anti-noise memory 114 includes one or more storage locations, each for storing an anti-noise response signature. An anti-noise response signature includes information related to an anti-noise response that can be implemented on P/S network 110 to counteract noise that may be 
[0016] Look-up memory 118 includes correlations between an input sequence corresponding to an IC event and a storage location in anti-noise memory 114 in which an anti-noise response signature for the IC event is stored. Look-up memory 118 receives an input sequence and utilizes the input sequence to determine the location in anti-noise memory 114 of an associated anti-noise response signature. ANRL 112 utilizes the determined location to access anti-noise memory 114 to retrieve the associated anti-noise response signature. 

[0018] Look-up memory 118 may be any volatile or non-volatile storage device that has the capability to be searched rapidly. Examples of such a memory include, but are not limited to, a content addressable memory (CAM), a ternary CAM (TCAM), other memory that allows a fast search capability, and any combinations thereof. In one example, look-up memory 118 includes a volatile or non-volatile content addressable memory (CAM), which is a type of computer memory that may be used in certain high speed searching applications. For example, the contents of a CAM may be searched in as little as one clock cycle. In one such example, a CAM is designed such that a data word, such as via event input 122, may be supplied and the CAM searches its entire memory to determine whether the certain data word is stored at any location therein. If the data word is found, the CAM returns a list of one or more storage addresses at which the word is found. The data words of a binary CAM consist entirely of ones and zero. In another example, look-up memory 118 includes a ternary CAM (TCAM). In one exemplary aspect, a TCAM allows a third matching state of "X" or "Don't Care" for one or more bits in the stored data word, which adds flexibility to the search and provides the ability to map more than one input to a single output. In one such example, a TCAM may have a stored word of "10XX0" which matches any of the four search words 10000, 10010, 10100, and 10110, which in the context of noise suppression system may be an input sequence of four events having substantially the same noise signatures and requiring substantially the same anti-noise response signature. 

[0020] Look-up memory 118 may be used as a look-up mechanism for rapidly associating a certain content of event input 122 with an impending noise event. In one example, depending on a certain event input 122, look-up memory 118 outputs a data word that addresses anti-noise memory 114, within which is stored the associated anti-noise response signature. In other words, the combination of anti-noise memory 114 and look-up memory 118 of ANRL module 112 is utilized to translate the input sequence of event input 122 into a specific anti-noise response signature. 

The set of anti-noise response signatures that are stored within anti-noise memory 114, which are associated with a set of expected noise events, may be determined at a variety of times with respect to IC 108.  Examples of storage times for one or more of the anti-noise response signatures for anti-noise memory 114 include, but are not limited to, at the time of design of IC chip 108, at the time of simulation of IC chip 108, at the time of building IC chip 108, at a time of operation of IC chip 108 (e.g., in response to sensed actual noise on IC chip 108), at initial startup of IC chip 108 (e.g., sample IC events could be run at first use of the chip, corresponding noise sensed, and anti-noise signatures created for storage in an anti-noise memory).  In one example, one or more anti-noise signatures of the anti-noise signatures stored within anti-noise memory 114 are predetermined, during the design and simulation phase of the IC chip.  In another example, the contents of anti-noise memory 114 may be loaded with the predetermined set of anti-noise response signatures and no further updating of anti-noise memory 114 occurs.  In yet another example, the contents of anti-noise memory 114 may be loaded initially with a certain value for one or more anti-noise response signatures, such as loaded with the predetermined set of anti-noise response signatures or loaded with all zeros, and, subsequently, the contents of anti-noise memory 114 may be updated based on actual and real time noise measurements (e.g., providing adaptive noise suppression).  The delivery time of the anti-noise response signatures to coincide with their respective noise events may be controlled, for example, by pipelining (pipeline not shown) output bus 124 of anti-noise memory 114 of FIG. 1.

second circuitry [Anti-Noise memory 114] coupled to receive respective results of the multiple evaluations in parallel from the first circuitry, the second circuitry to select a first power mode based on the results.
[0015] Each IC input sequence (i.e., IC event) may include one or more bit combinations for execution by one or more circuit elements of IC chip 108. Event input 122 is in electrical communication with look-up memory 118, which is in electrical communication with anti-noise memory 114. Anti-noise memory 114 includes one or more storage locations, each for storing an anti-noise response signature. An anti-noise response signature includes information related to an anti-noise response that can be implemented on P/S network 110 to counteract noise that may be generated by an IC event. Information included in an anti-noise response signature may include, but is not limited to, time of execution of anti-noise response (e.g., in relation to receipt of an input sequence), amount of charge of an anti-noise response, physical location of an IC circuitry for an anti-noise response, and any combinations thereof. Different IC events may produce different noise when executed by circuitry of IC 108. Each IC event that may be executed on an IC may have a corresponding anti-noise response and associated anti-noise response signature. A variety of ways for determining an appropriate anti-noise response and correlated anti-noise response signature may be implemented. One exemplary way is discussed further below.

128], responsive to the second circuitry, to generate second signals to cancel the effects of the expected noise of the SOC.
[0021] An output bus 124 of anti-noise memory 114 may feed at least one anti-noise generator 128 upon IC chip 108.  In one example, anti-noise memory 114 may feed multiple anti-noise generators 128 that may be distributed across IC chip 108.  In another example, suppression system 100 may include an anti-noise generator in each quadrant of IC chip 108, as shown in FIG. 1.  By way of example, suppression system 100 of FIG. 1 shows an anti-noise generator 128a, 128b, 128c, and 128d in a first, second, third, and fourth quadrant, respectively, of IC chip 108.

At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the SOC chip of Takayanagi with the concurrently perform multiple evaluation each based on the state of SOC and the second circuitry coupled to receive respective results of the multiple evaluations in parallel from the first circuitry of Arsovski.  The motivation for doing so would have been to speed up the evaluation process.  As suggested by Arsovski, using look-up memory, the results can be determined quickly about one clock cycle or less.  Thus, would prevent the voltage level from rising to a level which may damage the circuits due to sudden increase in current consumption.  
Regarding claim 2, Arsovski teaches the state comprises multiple conditions [par. 0035 - Each input sequence of event input 122 may be a function of an input op-code, input data, along with other environmental variables, such as but not limited to, power supply and temperature variations], wherein the first signals each correspond to a different respective condition of the multiple conditions [anti-noise response signatures], wherein the first circuitry comprises an array of circuit cells [CAM memory], and wherein the first circuitry is to receive first signals while the first circuitry is programmed to correspond circuit cells of the array each to a different respective combination of a test condition and one of the multiple conditions [see par. 0004-0005].

Regarding claim 4, Arsovski teaches a first cell of the array is to be programmed, comprising the first cell to provide a selection of one of: a first mode to provide a multi-bit evaluation functionality of the first cell [see par. 0018-0019]; a second mode to provide a single-bit evaluation functionality of the first cell; or a third mode to disable both the multi-bit evaluation functionality and the single-bit evaluation functionality.
Regarding claim 5, Arsovski teaches the first circuitry is to be reprogrammed with updated criteria information [par. 0023].
Regarding claim 6, Arsovski teaches fourth circuitry [Noise updater 140] to: receive sensor signals [sensor(s) 132] while the fourth circuitry is programmed with a definition of a format of the first signals; and generate the first signals based on the sensor signals and the definition of the format [par. 0024-0025, 0034-0036].
Regarding claim 9, Takayanagi in view of Arsovski teaches the third circuitry [128 fig. 1 of Arsovski] is to be programmed with mode transition information which indicates action sequences each to transition to a respective power mode, wherein the second signals are generated based on the mode transition information [see par. 0021-0022 of Arsovski - In response to the anti-noise response signature of anti-noise memory 114, a certain anti-noise generator 128 may release a charge of a certain amplitude and duration and at a certain time; par. 0031 of Arsovski].
Regarding claim 10, Arsovski teaches the first circuit is coupled to be programmed [par. 0023, 0025].  Takayanagi in view of Arsovski does not teach the first circuitry is coupled to be 
Regarding claim 11, it is noted that the limitation do not substantially differ from claim 1, with the exception of the limitation reciting “a display device coupled to the IC, the display device to display an image based on data communicated with the IC“.  As demonstrated previously, the combination of Takayanagi and Arsovski anticipated the limitations in claim 1.  The limitation regarding a display device coupled to the IC, the display device to display an image based on data communicated with the IC is also anticipated, as Takayanagi teaches the SoC which may integrate a number of different functions, such as, graphics processing, onto the circuit [par. 0005].
Regarding claim(s) 12-15, see discussion in claim(s) 2-6.
Regarding claim 17, Takayanagi teaches a system-on-chip (SOC) comprising:
a circuit comprising:
monitors [402] which are coupled each to receive a different respective one of first signal [status] which indicate a state of the SOC [see fig. 4];
where the monitors is programed with different respective criterion of multiple criteria which each correspond to a different respective power mode of the SOC; and
perform a respective evaluation based on the state of the SOC and the correspond criterion;
first circuitry [Select 403] coupled to receive evaluation results each from different monitor, the first circuit to select a first power mode based on the evaluation results; and
GEN 401] to provide the first power mode responsive to the first circuitry [see discussed par. in claim 1].
Takayanagi does not teach an array circuit cells, the array comprising:
columns which are coupled each to receive a different respective one of first signals which indicate a state of the SOC;
rows to receive a programming which corresponds the rows each to a different respective criterion of multiple criteria which each correspond to a different respective power mode of the SOC, wherein, for each of the rows:
cells of the row are operable each based on a different respective test condition of the corresponding criterion; and
the row is to perform a respective evaluation based on the state of the SOC and the corresponding criterion;
first circuitry coupled to receive evaluation results each from a different respective row of the array, the first circuitry to select a first power mode based on the evaluation results.
Arsovski teaches another system-on-chip comprising:
an array of circuit cells [content addressable memory (TCAM) – par. 0018], the array comprising:
columns which are coupled each to receive a different respective one of first signals [signal 122 of fig. 1] which indicate a state of the SOC [par. 0035 - Each input sequence of event input 122 may be a function of an input op-code, input data, along with other environmental variables, such as but not limited to, power supply and temperature variations];
 of the SOC, 
[0015] Each IC input sequence (i.e., IC event) may include one or more bit combinations for execution by one or more circuit elements of IC chip 108….. Each IC event that may be executed on an IC may have a corresponding anti-noise response and associated anti-noise response signature.

wherein, for each of the rows:
cells of the row are operable each based on a different respective test condition [compare for match] of the corresponding criterion; and
the row is to perform a respective evaluation based on the state of the SOC and the corresponding criterion;
[0016] Look-up memory 118 includes correlations between an input sequence corresponding to an IC event and a storage location in anti-noise memory 114 in which an anti-noise response signature for the IC event is stored.  Look-up memory 118 receives an input sequence and utilizes the input sequence to determine the location in anti-noise memory 114 of an associated anti-noise response signature.  ANRL 112 utilizes the determined location to access anti-noise memory 114 to retrieve the associated anti-noise response signature.

[0018] Look-up memory 118 may be any volatile or non-volatile storage device that has the capability to be searched rapidly.  Examples of such a memory include, but are not limited to, a content addressable memory (CAM), a ternary CAM (TCAM), other memory that allows a fast search capability, and any combinations thereof.  In one example, look-up memory 118 includes a volatile or non-volatile content addressable memory (CAM), which is a type of computer memory that may be used in certain high speed searching applications.  For example, the contents of a CAM may be searched in as little as one clock cycle.  In one such example, a CAM is designed such that a data word, such as via event input 122, may be supplied and the CAM searches its entire memory to determine whether the certain data word is stored at any location therein.  If the data word is found, the CAM returns a list of one or more storage addresses at which the word is found.  The data words of a binary CAM consist entirely of ones and zero.  In another example, look-up memory 118 includes a ternary CAM (TCAM).  In one exemplary aspect, a TCAM allows a third matching state of "X" or "Don't Care" for one or more bits in the stored data word, which adds flexibility to the search and provides the ability to map more than one input to a single output.  In one such example, a TCAM may have a stored word of "10XX0" which matches any of the four search words 10000, 10010, 10100, and 10110, which in the context of noise suppression system may be an input sequence of four events having substantially the same noise signatures and requiring substantially the same anti-noise response signature.

[0019] Look-up memory 118 may include any number of entries for correlating an input sequence to a storage location of an anti-noise signature in anti-noise memory 114.  In one example, each IC event for which there is an anti-noise signature stored in memory 114 includes an entry in look-up memory 118.  In another example, one or more IC events may share the same anti-noise signature.  In such an example, anti-noise memory 114 may store the anti-noise signature only once for corresponding to more than one IC event.  Look-up memory 118 may then include a single entry that correlates multiple input sequences with the one location of the corresponding anti-noise signature for those multiple input sequences.  A variety of compression techniques exist for reducing similar data items in a set to allow the set to include fewer data items.  One such compression technique is utilized by network routers.  Other compression algorithms may also be used.  In one embodiment, look-up memory 118 may be compressed during a time that the integrated circuit is idle (e.g., input 122 is not receiving/detecting an input sequence).


Conventional  TCAM.

    PNG
    media_image1.png
    698
    1022
    media_image1.png
    Greyscale

first circuitry [memory 114] coupled to receive evaluation results each from a different respective row of the array, the first circuitry to select a first response signatures based on the evaluation results.
depending on a certain event input 122, look-up memory 118 outputs a data word that addresses anti-noise memory 114, within which is stored the associated anti-noise response signature.  In other words, the combination of anti-noise memory 114 and look-up memory 118 of ANRL module 112 is utilized to translate the input sequence of event input 122 into a specific anti-noise response signature.

[0022] Depending on the expected location on IC chip 108 of noise generation due to the execution of the received IC event, bus 124 directs an anti-noise response signature from anti-noise memory 114 for the impending noise event to the appropriate one or more anti-noise generators 128 in the expected location(s).  In response to the anti-noise response signature of anti-noise memory 114, a certain anti-noise generator 128 may release a charge of a certain amplitude and duration and at a certain time (e.g., a certain clock cycle) to the P/S network, in order to substantially cancel the effects of the expected noise event upon the P/S network.  More details of an example anti-noise generator are described with reference to FIG. 2.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the SOC of Takayanagi with the array of circuit cells of Arsovski.  The motivation for doing so would have been to speed up the evaluation process.  As suggested by Arsovski, using look-up memory (TCAM), the results can be determined quickly about one clock cycle or less.  Thus, would prevent the voltage level from rising to a level which may damage the circuits due to sudden increase in current consumption.  
Regarding claim 18, Arsovski teaches a first cell of the array is operable to select any of:  a first mode wherein a multi-bit evaluation functionality of the first cell is enabled; a second mode wherein a single-bit evaluation functionality of the first cell is enabled; or
a third mode wherein both the multi-bit evaluation functionality and the single-bit evaluation functionality are disabled [see par. 0018].
Regarding claim 19, Arsovski teaches third circuitry which is to: receive a programming based on a definition of a signal format; and based on the programming, to generate the first signals according to the signal format [see par. 0025, 0036].
Allowable Subject Matter
Claims 7, 8, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claims 7, 8, 16, 20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest limitation in claims 7, 8, 16, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2016/0091957 to Partiwala et al. teach a techniques and mechanisms to manage power states for a system-on-chip (SOC). Multiple modules of the SOC include a first module to perform a task including one or more accesses to a memory. In an embodiment, the SOC is transitioned to one of a path-to-memory-available (PMA) power state and a path-to-memory-not-available (PMNA) power state, where the transition is in response to an indication that, of the multiple modules, only the first module is to access the memory during the task.
US Pub. No. 2008/0229130 to Guan et al. teach a power management logic 204 may use any suitable criteria to determine if its peripheral unit may or should be placed in a power reduction state. For example, it could have a timer to "time" periods of inactivity and determine 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115